Case 1:18-cv-00477-JTN-SJB ECF No. 32, PageID.759 Filed 12/08/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 TRISHA MARIE HENTZELMAN,
 as Guardian and Conservator on
 behalf of Marvin VanKampen,

        Plaintiff,                                                Case No. 1:18-cv-477
 v.                                                               HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

              ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed an Unopposed

Motion for Attorney Fees (ECF No. 24). The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation on November 23, 2020, recommending that this Court grant

the motion and that counsel be ordered to refund to Plaintiff $5,197.50 for previously awarded

Equal Access to Justice Act (EAJA) fees. The Report and Recommendation was duly served on

the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 31) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Unopposed Motion for Attorney Fees (ECF No.

24) is GRANTED and counsel shall refund to Plaintiff $5,197.50 in previously awarded EAJA

fees for the reasons stated in the Report and Recommendation.



Dated: December 8, 2020                                     /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
